DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1–15, 17, and 18, wherein the species of crosslinkable polymer is diene elastomers in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that “the publication (US Patent 6,057,395) […] is referred to in the Background section of the present application as being directed to vulcanized compositions containing magnesium oxide, whereas the elected the elected claims are directed to a distinguishable method.”  This is not found persuasive because the restriction was based upon lack of unity between the claimed inventions under PCT practice, for which “distinguishable” is not the standard.
The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
Upon review of the language of claim 16 (which compares the crosslinking density of the method to that obtained in the absence of magnesium oxide), the requirement for restriction between Group II (claim 16) and the other inventions has been reconsidered and claim is rejoined for examination.  The other non-elected inventions remain withdrawn from examination.
Claims 19–25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/11/2022.

	The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1–18, drawn to a method, wherein the crosslinkable polymer species is diene elastomers.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 08/26/2020 and 08/26/2020 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.  One copy has been stricken because the two cite identical references.

Claim Interpretation
	During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference or, in the case of process claims, manipulative difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making).  Here, claim 18 lines 1–5 recites:
[t]he method of claim 1, wherein the increased crosslinking rate is used for manufacturing hoses, pipes, seals, O-rings, transmission belts, engine mounts, anti-vibration systems, window profiles, car body and window sealing profiles, insulators for electric cables, shoe soles, rubber mats, conveyor belts and/or golf balls.
The recitation beginning with “the increased crosslinking rate is used for manufacturing” does not further limit the claim because it does not result in a manipulative difference between the claimed invention and the prior art.  Underlying claim 1 is directed to a method of increasing crosslinking rate and/or crosslinking density of at least one crosslinkable polymer, while the recitation at issue in claim 18 relates to the intended use of the crosslinking rate.  The intent of claim 18 is of no significance to the underlying process of increasing crosslinking rate and/or crosslinking density of at least one crosslinkable polymer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5–8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lines 4–5 recites “OO-(t-butyl)-O-(2-ethylhexyl) monoperoxycarbonate.”  This is indefinite because it is non-standard nomenclature for an organic substance.  While applicant may be their own lexicographer, the present specification likewise uses the above term but fails to define it.
Claim 5 is further indefinite because lines 6 recites “1,3(4)-bis(tert-butylperoxyisopropyl)benzene.”  This recitation is indefinite because “1,3(4)” implies groups at three different positions on the ring, however, “bis” denotes that the benzene ring is substituted with only two groups.  The specification provides no guidance.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. MPEP 2173.05(d).
	Claim 6 lines 1–8 recites a zinc salt formula (I), but at line 9 also recites “even more preferably a zinc salt of formula (II).”  It is unclear which zinc formula is encompassed by the claim.  The metes and bounds of the claim cannot be reasonably ascertained.
	Claims 7 and 8 are indefinite by reason of their dependency from claim 6.
Claim 18 recites the limitation "the increased crosslinking rate" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1–11, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (US 6057395 A).
	With respect to claim 1, Nishimura discloses preparing a rubber composition by combining an elastomer capable of being crosslinked with an organic peroxide, magnesium oxide (MgO), metal salt of an α,β-ethylenically unsaturated carboxylic acid; shaping; and crosslinking by heating.  col. 10, ll. 18–35; abstract.
	With respect to claims 2 and 3, Nishimura discloses polybutadiene rubber, natural rubber, cis-1,4-polyisoprene rubber, or styrene butadiene rubber as the elastomer capable of being crosslinked.  claims 5, 6, 8; Table 2 (Examples 9–11).
	With respect to claim 4, Nishimura discloses that crosslinking takes place in the presence of an organic peroxide and a metal salt of an α,β-ethylenically unsaturated carboxylic acid.  Abstract.
	With respect to claim 5, as the peroxide, Nishimura discloses dicumyl peroxide, di-tert-butyl peroxide, tert-butylcumyl peroxide, benzoyl peroxide, 2,5-dimethyl-2,5-di(tert-butylperoxy)-hexyne-3,2,5-dimethyl-2,5-di(benzoyl peroxy)hexyne and α,α'-bis(tert-butylperoxy-m-isopropyl)benzene.  col. 9, ll. 56–62.
	With respect to claims 6–8, Nishimura crosslinks the rubber of Examples 9–11 in the presence of zinc methacrylate as the metal salt of an α,β-ethylenically unsaturated carboxylic acid.  Table 2.
	With respect to claim 9, per hundred parts of rubber (phr), Nishimura includes 30 or 50 phr of zinc methacrylate in Examples 9–11. Table 2. 
	With respect to claim 10, Nishimura includes 2 or 5 phr of organic peroxide in Examples 9–11.  Table 2.
	With respect to claim 11, Nishimura includes 30 phr of MgO in Examples 9–11.  Table 2.
	With respect to claim 14, Nishimura discloses that the rubber composition further contains reinforcing fillers.  col. 10, ll. 12–13.
	With respect to claim 15, Nishimura discloses that the rubber composition further contains plasticizer, anti-oxidants, or antiozonants.  col. 10, ll. 13–17.
	With respect to claim 18, the limitation “wherein the increase crosslinking rate is used for manufacturing…,” does not further limit the claim because it only expresses an intended use for the increased crosslinking rate.  Nonetheless, Nishimura teaches preparing belts, seals, vibration insulators, and hoses.  col. 11, ll. 22–28.

Claim(s) 1–3, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onoi (JP 2006-282851 A, machine translation).
	With respect to claim 1, Onoi discloses increasing the vulcanization rate of a rubber composition by vulcanizing a mixture of diene rubbers in the presence of MgO.  ¶¶ 14, 15, 19, 20, Table 1.
	With respect to claims 2 and 3, Onoi discloses Examples 1 and 2 wherein the diene rubbers are styrene butadiene rubber (SBR) and butadiene rubber (BR).  Table 1.
	With respect to claim 14, Onoi discloses crosslinking the diene rubbers of each of Examples 1 and 2 in the presence of silica filler and carbon black filler.  ¶ 19 (Notes *3 and *4), Table 1.
	With respect to claim 15, Onoi discloses crosslinking the diene rubbers of each of Examples 1 and 2 in the presence of a commercial additive, Nocrac 6C.  ¶ 19 (Note *8), Table 1.  Nocrac 6C is an antioxidant as evidenced by Nakamura et al. (US 6313213 B1) col. 4, ll. 66–67.

Claim(s) 1, 3, 11–15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2015/0259520 A1).
	With respect to claim 1, Kobayashi discloses vulcanizing a rubber composition comprising chloroprene rubber and an elastomer; MgO; and zinc powder.  Abstract.
	With respect to claim 3, Kobayashi discloses Example 6, which contains ethylene-propylene-dene rubber (EPDM).  Table 1.
	With respect to claim 11, Kobayashi discloses Examples 1–10 each containing 8 phr of MgO.  Table 1.
	With respect to claims 12 and 13, Kobayashi discloses that the MgO has a BET specific surface area of 20 to 150 m2/g. claim 1.  Examples 1–10 each contain MgO having a BET specific surface area of 40 m2/g.  Table 1, ¶ 71.
	With respect to claim 14, Kobayashi discloses Examples 1–10 each contain acetylene black or carbon black.  Table 1.
	With respect to claim 15, Kobayashi discloses Examples 1–10 each contain plasticizer and antioxidant.  Table 1.
	With respect to claim 18, the limitation “wherein the increase crosslinking rate is used for manufacturing…,” does not further limit the claim because it only expresses an intended use for the increased crosslinking rate.  Even so, Kobayashi discloses preparing conveyer belts, automobile hose, antivibration rubber, among other articles.  ¶ 64.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 6057395 A).
	The disclosure of Nishimura as discussed above is herein incorporated by reference.
	With respect to claim 12, Nishimura teaches that the MgO has a BET specific surface area of not larger than 20 m2/g.
	Nishimura differs from the present claim only because it teaches a MgO possessing a BET specific surface area that overlaps the presently claimed range.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Nishimura discloses a MgO possessing a BET specific surface area that overlap the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a MgO possessing a BET specific surface area as claimed for the claimed method.
	With respect to claim 16, Nishimura discloses crosslinking at least one crosslinkable polymer in the presence of magnesium oxide, which one of ordinary skill in the art would recognize necessarily increases the crosslinking density of rubber.  Nishimura, however, is silent as to the crosslinking density as compared to the crosslinking density obtained under the same crosslinking conditions but in the absence of magnesium oxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Nishimura crosslinks at least one crosslinkable polymer in the present of MgO as claimed.
	While Nishimura does not directly disclose a comparative crosslinking density, since each of the claimed components is present and rendered obvious by the teachings of Nishimura, a person having ordinary skill in the art before the effective filing date would have reasonably expected the crosslinking density to be within the claimed range as compared that obtained in the absence of magnesium oxide.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 17, Nishimura discloses crosslinking at least one crosslinkable polymer in the presence of magnesium oxide, but is silent as to the crosslinking rate as compared to the crosslinking rate obtained under the same crosslinking conditions but in the absence of magnesium oxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Nishimura crosslinks at least one crosslinkable polymer in the present of MgO as claimed.
	While Nishimura does not directly disclose a comparative crosslinking rate, since each of the claimed components is present and rendered obvious by the teachings of Nishimura, a person having ordinary skill in the art before the effective filing date would have reasonably expected the crosslinking rate to be within the claimed range as compared that obtained in the absence of magnesium oxide.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Onoi (JP 2006-282851 A, machine translation).
	The disclosure of Onoi as discussed above is herein incorporated by reference.
	With respect to claim 16, Onoi discloses vulcanizing a rubber composition, which one of ordinary skill in the art would recognize necessarily increases the crosslinking density of rubber, but is silent as to the crosslinking density as compared to the crosslinking density obtained under the same crosslinking conditions but in the absence of magnesium oxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Onoi crosslinks at least one crosslinkable polymer in the present of MgO as claimed.
	While Onoi does not directly disclose a comparative crosslinking density, since each of the claimed components is present and rendered obvious by the teachings of Onoi, a person having ordinary skill in the art before the effective filing date would have reasonably expected the crosslinking density to be within the claimed range as compared that obtained in the absence of magnesium oxide.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 17, Onoi discloses vulcanizing a rubber composition, but is silent as to the crosslinking rate as compared to the crosslinking rate obtained under the same crosslinking conditions but in the absence of magnesium oxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Onoi crosslinks at least one crosslinkable polymer in the present of MgO as claimed.
	While Onoi does not directly disclose a comparative crosslinking rate, since each of the claimed components is present and rendered obvious by the teachings of Onoi, a person having ordinary skill in the art before the effective filing date would have reasonably expected the crosslinking rate to be within the claimed range as compared that obtained in the absence of magnesium oxide.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2015/0259520 A1).
	The disclosure of Kobayashi as discussed above is herein incorporated by reference.	
	With respect to claim 16, Kobayashi discloses vulcanizing at least one crosslinkable polymer in the presence of magnesium oxide, which one of ordinary skill in the art would recognize necessarily increases the crosslinking density of rubber.  Kobayashi, however, is silent as to the crosslinking density as compared to the crosslinking density obtained under the same crosslinking conditions but in the absence of magnesium oxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Kobayashi crosslinks at least one crosslinkable polymer in the present of MgO as claimed.
	While Kobayashi does not directly disclose a comparative crosslinking density, since each of the claimed components is present and rendered obvious by the teachings of Kobayashi, a person having ordinary skill in the art before the effective filing date would have reasonably expected the crosslinking density to be within the claimed range as compared that obtained in the absence of magnesium oxide.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.  
	With respect to claim 17, Kobayashi discloses crosslinking at least one crosslinkable polymer in the presence of magnesium oxide, but is silent as to the crosslinking rate as compared to the crosslinking rate obtained under the same crosslinking conditions but in the absence of magnesium oxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Kobayashi crosslinks at least one crosslinkable polymer in the present of MgO as claimed.
	While Kobayashi does not directly disclose a comparative crosslinking rate, since each of the claimed components is present and rendered obvious by the teachings of Kobayashi, a person having ordinary skill in the art before the effective filing date would have reasonably expected the crosslinking rate to be within the claimed range as compared that obtained in the absence of magnesium oxide.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  WO 2017203124 A1, CN 104448765 A, US 6128179 A are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763